[Cite as State v. Lovelace, 2022-Ohio-4514.]

                                   COURT OF APPEALS OF OHIO

                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellant,              :
                                                              No. 111510
                 v.                                :

LINELL LOVELACE, III,                              :

                 Defendant-Appellee.               :


                                    JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED AND REMANDED
                 RELEASED AND JOURNALIZED: December 15, 2022


              Criminal Appeal from the Cuyahoga County Court of Common Pleas
                                  Case No. CR-19-637646-A


                                               Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Daniel T. Van, Assistant Prosecuting
                 Attorney, for appellant.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 John T. Martin, Assistant Public Defender, for appellee.


MICHELLE J. SHEEHAN, J.:

                   Plaintiff-appellant, the state of Ohio, appeals from a judgment of the

trial court that found S.B. 201, the Reagan Tokes Law, unconstitutional and did not

sentence defendant-appellee Linell Lovelace, III, to an indefinite sentence as
required by the law. This court has determined the Regan Tokes Law to be

constitutional in State v. Delvallie, 2022-Ohio-470, 185 N.E.3d 538 (8th Dist.) (en

banc). Accordingly, we reverse the trial court’s judgment and remand the matter for

resentencing.

                Lovelace pleaded guilty to endangering children, a felony of the

second degree; three counts of domestic violence, a misdemeanor of the first degree,

and criminal damaging or endangering, a misdemeanor of the second degree.

Pursuant to the Reagan Tokes Law, the trial court was required to impose an

indefinite sentence for Lovelace’s second-degree felony offense of endangering

children. However, at the sentencing hearing, the trial court stated that, despite this

court’s decision in Delvallie, 2022-Ohio-470, 185 N.E. 3d 538, it found S.B. 201 to

be unconstitutional and, over the state’s objection, imposed a definite term of two

years for that offense. In its sentencing journal entry, the court stated, “Court

determines the indefinite minimum provisions of SB 201 to be unconstitutional.”

                On appeal, the state contends that “[t]he trial court plainly erred

when it found S.B. 201 to be unconstitutional and did not impose an indefinite

sentence pursuant to S.B. 201.”

                Pursuant to R.C. 2953.08(B)(2), the state has the right to appeal a

sentence that is contrary to law. A sentence that fails to impose a mandatory

provision is contrary to law. State v. Underwood, 124 Ohio St.3d 365, 2010-Ohio-

1, 922 N.E.2d 923, ¶ 21.
              In Delvallie, 2022-Ohio-470, 185 N.E.3d 538, this court, in an en

banc decision, found the Reagan Tokes Law constitutional and overruled the same

arguments raised by Lovelace in this appeal.        In his appellee brief, Lovelace

essentially asks us to reconsider Delvallie. We are bound by our precedent, however.

Because the trial court failed to impose an indefinite sentence on Lovelace’s

endangering children offense in accordance with the Regan Tokes Law, the sentence

was contrary to law. The state’s sole assignment of error is sustained. The trial

court’s judgment is reversed, and the matter is remanded for resentencing in

accordance with the provisions of the Reagan Tokes Law.

      It is ordered that appellant recover of appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal. It is ordered

that a special mandate issue out of this court directing the common pleas court to

carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


_________________________
MICHELLE J. SHEEHAN, JUDGE

ANITA LASTER MAYS, P.J., and
CORNELIUS J. O’SULLIVAN, JR., J., CONCUR


N.B. Judge Anita Laster Mays joined the dissent in Delvallie and would have found
that R.C. 2967.271(C) and (D) of the Reagan Tokes Law are unconstitutional. For a
full explanation of her analysis, see Delvallie (Laster Mays, J., concurring in part and
dissenting in part).